UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 95-8503



RICHARD ALLEN BOOTHE,

                                           Plaintiff - Appellant,

         versus

DAN LAWSON,

                                            Defendant - Appellee.




                           No. 95-8504



RICHARD ALLEN BOOTHE,

                                           Plaintiff - Appellant,

         versus

OFFICER SCOTT,

                                            Defendant - Appellee.



                           No. 95-8505



RICHARD ALLEN BOOTHE,

                                           Plaintiff - Appellant,
versus




         2
DAN LAWSON,

                                       Defendant - Appellee.



                        No. 95-8506



RICHARD ALLEN BOOTHE,

                                      Plaintiff - Appellant,

         versus

J. M. JABE,

                                       Defendant - Appellee.



                        No. 95-8507


RICHARD ALLEN BOOTHE,

                                      Plaintiff - Appellant,

         versus

CAROLYN SAUNDERS,

                                       Defendant - Appellee.



                        No. 95-8508



RICHARD ALLEN BOOTHE,

                                      Plaintiff - Appellant,


                             3
versus




         4
C. GENGA,

                                       Defendant - Appellee.



                        No. 95-8509



RICHARD ALLEN BOOTHE,

                                      Plaintiff - Appellant,

            versus

MS. PALMER,

                                       Defendant - Appellee.



                        No. 95-8510


RICHARD ALLEN BOOTHE,

                                      Plaintiff - Appellant,

            versus

C. J. POSEY,

                                       Defendant - Appellee.



                        No. 95-8511



RICHARD ALLEN BOOTHE,

                                      Plaintiff - Appellant,


                             5
versus




         6
CAPTAIN PARKER,

                                            Defendant - Appellee.



                            No. 95-8512



RICHARD ALLEN BOOTHE,

                                           Plaintiff - Appellant,

          versus

SERGEANT BYNUM,

                                            Defendant - Appellee.



Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-95-84-2, CA-95-155-2, CA-95-156-2, CA-95-413-2, CA-95-688-2,
CA-95-735-2, CA-95-758-2, CA-95-778-2, CA-95-820-2, CA-95-821-2)


Submitted:   May 16, 1996                  Decided:   May 31, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.

Nos. 95-8503, 95-8504, 95-8505, 95-8506, and 95-8507 dismissed and
Nos. 95-8508, 95-8509, 95-8510, 95-8511, and 95-8512 affirmed by
unpublished per curiam opinion.

Richard Allen Boothe, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 7
PER CURIAM:

     Richard Allen Boothe appeals from the district court's order

dismissing ten of his 42 U.S.C. § 1983 (1988) actions. The appeals

have been consolidated for appellate review.


              Nos. 95-8503, 95-8504, 95-8505, 95-8506
     In these four actions the district court assessed a filing fee

in accordance with Evans v. Croom, 650 F.2d 521 (4th Cir. 1981),

cert. denied, 454 U.S. 1153 (1982), and dismissed the cases without
prejudice when Boothe failed to comply with the fee orders. Finding

no abuse of discretion, we deny leave to proceed in forma pauperis

and dismiss the appeals.


                            No. 95-8507

     In this action, Boothe appeals the district court's order

requesting him to pay a partial filing fee or explain why is unable

to pay the fee. This court may exercise jurisdiction only over
final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (1988); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).
The order here appealed is neither a final order nor an appealable

interlocutory or collateral order. Accordingly, we deny leave to

proceed in formal pauperis and dismiss the appeal as interlocutory.




                                 8
        Nos. 95-8508, 95-8509, 95-8510, 95-8511, 95-8512
     In these five actions, Boothe appeals from the district

court's order denying relief on five of his § 1983 complaints. We

have reviewed the records and the district court's opinion, and

find no reversible error. Accordingly, we affirm on the reasoning

of the district court order.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.




                    Nos. 95-8503, 95-8504, 95-8505,
                                   95-8506, 95-8507   - DISMISSED

                    Nos. 95-8508, 95-8509, 95-8510,
                                   95-8511, 95-8512 - AFFIRMED




                                9